PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/887,751
Filing Date: 2 Feb 2018
Appellant(s): Gopalakrishna, Shanmughavadivelu



__________________
Brian D. Hickman
(Reg No. 35,894)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/08/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
The following ground(s) of rejection are applicable to the appealed claims.
35 U.S.C. 101
Every ground of rejection set forth in the Office action dated 09/17/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The presented claims on appeal are 1 – 18.    

(2) Response to Argument
In response to appellant’s argument (argument – page 7) asserting the basis for eligibility under 35 U.S.C. 101 and the application being a software implemented invention, the identification of eligibility as not being an abstract idea remains focused upon being an improvement in computer capabilities as opposed to being a process or system that qualifies as an abstract idea for which computers are invoked merely as a tool (see Uniloc USA, Inc. v. LG Electronics USA, Inc., 957 F.3d 1303,1306-07 (Fed Cir. 2020) (citing Customedia Technologies, LLC v. Dish Network Corporation, 951 F.3d 1359,1364 (Fed Cir. 2020.))  The 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) identifies commercial interactions and business relations within the Certain Methods Of Organizing Human Activity grouping of abstract ideas, which have been deemed to be abstract by the courts.  The claims at issue in the subject application are directed to the abstract idea of using a computer for aggregating transactions and performance of a transaction, not to an improvement in the functioning of a computer, and accordingly fall within Certain Methods Of Organizing Human Activity.
In response to appellant’s argument (argument – pages 7 and 8) asserting that specific requirements of the claims support patent eligibility and citing Enfish; the claimed subject matter does not include a self-referential table.  Unlike the claims in Enfish which required an arguably 
In response to appellant’s argument (argument – pages 9 through 11) asserting an improvement to computer functionality in improved workload; neither the claims nor the specification identifies elements beyond generic computer components performing generic computer functions, and there is no mention of performance metrics enhancement.  While association to a claimed technology may limit an abstract idea to a particular field, a general linking of an abstract idea to a claimed technology does not demonstrate patent eligibility.
In response to appellant’s argument (argument – pages 12 through 14) asserting an improvement in database technology and again citing Enfish; in Enfish the claims were held to be patent-eligible because the claimed solution focused upon the specific asserted technological improvement over existing data structures.  The invention in Enfish was a technological solution to a technological problem, involving software designed as a self-referential table within a Microsoft product/spreadsheet to improve computer capabilities in the way a computer stores and retrieves data in memory.  In contrast, the instant claims, which do not involve software design as a self-referential table, provide generically computer-implemented operations to a business field, with the focus of the instant claims not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.
In response to appellant’s argument (argument – pages 14 through 16) asserting that “no abstract idea has been explicitly identified” (see page 14, last 5 lines), and that “additional elements” of the claims support patent eligibility, the 101 rejection is founded upon organizing human activity, commercial interactions and business relations as Certain Methods Of 
In response to appellant’s argument (argument – page 17) asserting additional limitations of dependent claims to be “additional elements”; the dependent claims also do not identify computer limitations amounting to more than instruction to implement the abstract idea on a computer.  
Further, Claims 1 – 18 remain subject to rejection under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (i.e., an abstract idea) without significantly more.  Claim 1 recites, in part, a process for aggregating transactions by receiving a request for an operation between a first entity and a plurality of target entities, updates to values associated with the first entity, updates to values associated with target entities, in a first transaction performing updates associated with an intermediary, receiving a second request for an operation between a second entity and a plurality of target entities, updates to values associated with the second entity, updates to values associated with target entities, in a second transaction performing updates associated with the intermediary, detecting a triggering condition is satisfied, performing a single transaction for each target entity, updating values associated with the intermediary to reflect target updates, and perform an update that aggregates the target update that corresponds to the common target entity.  The limitations of aggregating transactions, receiving, updating values, associating, performing updates, detecting, performing a single transaction, and aggregating a target update corresponding to a common entity, under its broadest reasonable interpretation, are directed to concepts of organizing human activity via 
The judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements such as a computing system and database system to perform operations.  The generic computer reference/components are recited at a high-level of generality (performing generic computer functions) such that it amounts to no more than mere instruction to apply the exception using generic computer components, and the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure the claim amounts to significantly more than an abstract idea.  Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements to perform operations amount to no more than mere instructions to apply the exception using generic computer components.  Claims 2 – 9 are dependent from Claim 1, and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 2 – 9 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with aggregating transactions, receiving, updating values, associating, performing updates, detecting, performing a single transaction, and aggregating a target update corresponding to a common entity is not an inventive concept.
Independent product Claim 10 is directed to an abstract idea, with Claim 10 being substantially similar to process Claim 1.  Claims 11 – 18, dependent from Claim 10, do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 11 – 18 also do not identify improvement to computer technology or 
Therefore, Claims 1 – 18 remain not drawn to eligible subject matter as the are directed to an abstract idea without significantly more.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BENJAMIN S BRINDLEY/Primary Examiner, Art Unit 3697



Conferees:
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697                                                                                                                                                                                                        
/Vincent Millin/
Appeal Practice Specialist


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.